TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-0020-CV



                                   Clifford Fairfax, Appellant

                                                 v.

                        Texas Board of Pardons and Paroles, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. D-1-GN-07-000390, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On September 25, 2008, Clifford Fairfax, acting pro se, filed a notice of appeal from

a district court order dismissing as frivolous his claims against the Texas Board of Pardons and

Paroles. The district court order was entered on October 16, 2007. Fairfax’s notice of appeal was

therefore untimely. See Tex. R. App. P. 26.1(a) (requiring notice of appeal to be filed within

ninety days after judgment is signed); Tex. R. App. P. 26.1(c) (requiring notice of restricted appeal

to be filed within six months after judgment is signed). Accordingly, we must dismiss the appeal

for want of jurisdiction. Tex. R. App. P. 42.3(a); see Verburgt v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997).




                                              J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: February 5, 2009




                                              2